Citation Nr: 1538292	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2015, the Board reopened and then remanded the Veteran's claim for entitlement to service connection for an eye disorder for additional development.  In May 2015, the RO granted service connection for a right homonymous hemianopsia (claimed as eye disability of cerebrovascular accident (CVA)). 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

In a June 2015 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) denied entitlement to service connection for an eye disorder for the period prior to June 23, 2014.  However, the Board notes that after the May 2015 rating decision which granted service connection for an eye disorder, the Veteran did not indicate that he disagreed with either the evaluation of the now service-connected disability, or the effective date assigned for the disability.  Accordingly, those issues are not on appeal.  Should the Veteran disagree with either the effective date assigned for service connection or the initial disability assigned, he has the remainder of the one year period following notification of the effective date and disability rating (May 28, 2015) to file a notice of disagreement with the RO.  See 38 C.F.R. § 20.302(a).  
 

FINDING OF FACT

Insofar as the RO granted service connection for the Veteran's eye disorder in a May 2015 rating decision, there is no longer a controversy regarding the issue of entitlement to service connection for an eye disorder.



CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to a claim for service connection for an eye disorder.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In January 2015 the Board, in part, remanded the Veteran's claim for service connection for an eye disorder.  Thereafter, in May 2015, the RO granted service connection for right homonymous hemianopsia (claimed as an eye disorder) as secondary to the service-connected cerebrovascular accident (CVA) at an initial 60 percent disability rating, effective June 23, 2014.

The May 2015 grant of service connection for the Veteran's right homonymous hemianopsia (claimed as an eye disorder) rendered moot the issue of entitlement to service connection for an eye disorder as it was a complete grant of the benefit requested.  There no longer exists any case or controversy as to the issue of entitlement to service connection for an eye disorder.

The RO having granted service connection for the Veteran's eye disorder, there is no longer a question or controversy with respect to the issue under review.  No greater benefit could be provided.  No exceptions to the mootness doctrine are present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to service connection for an eye disorder is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


